Citation Nr: 0017223	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.  He died in October 1997.  The appellant is his 
widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, as herein pertinent, denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant filed a notice of disagreement in November 1998 
to the RO's adverse decision.  

The RO provided a statement of case as to the issue of 
entitlement to service connection for the cause of the 
veteran's death and as to the issue of entitlement to accrued 
benefits.  The Board, however, after reviewing the procedural 
history of this case, determined that the issue of service 
connection for the cause of the veteran's death was the only 
issue properly on appeal.  

The Board issued a remand order in June 1999 because of the 
appellant's request for a personal hearing at the RO before a 
Member of the Board.  She made that request in a March 1999 
VA Form 9.  She later specified that she wished to have the 
hearing, at the Board, in Washington, D.C.  A hearing was 
scheduled for July 2000, at the Board, in Washington, D.C.  
In correspondence dated June 12, 2000, she advised that that 
she no longer desired a hearing and requested that the case 
be returned to the Board for continuation of appellate 
review.

FINDING OF FACT

The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for service connection for the cause of the veteran's 
death is plausible.

CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The death certificate shows that the veteran died on October 
[redacted], 1997, at age 53, from glioblastoma muliforme.  An 
autopsy was not performed.  The veteran died at his residence; 
accordingly, no terminal hospital report was created.  During 
the veteran's lifetime, service connection was not in effect 
for any disabilities.  

Service department personnel records show that the veteran 
had service in Vietnam.  His military occupation specialty 
was that of coronet/trumpet player.  One copy of the report 
of the veteran's separation from service (DD Form 214) 
relates that he received the following medals or citations:  
National Defense Service Medal, Army Commendation Medal, 1 
Overseas Bar, Vietnam Service Medal w/2 Bronze Stars, Vietnam 
Campaign Medal w/device 1960, Sharpshooter (M-60 MG), 
Marksman (M-16).  Another copy of the report of the DD Form 
214 also relates that he was awarded the medals or citations 
previously listed; however, the latter DD 214 also lists that 
he received the Air Medal and Oak Leaf Cluster-ACM.  Service 
medical records, including an examination in April 1968 for 
service separation, are entirely negative for evidence of 
malignancies or of brain abnormalities.

Associated with the claims folder are records of the 
veteran's treatment from private medical providers, dated 
from 1989 to 1997.  In August 1997, the veteran underwent a 
right parietal craniotomy, and a needle biopsy of tissue was 
obtained.  The pathological diagnosis was anaplastic 
astrocytoma, grade III or IV, and it was determined that the 
tissue specimen was consistent with a diagnosis of 
glioblastoma multiforme.  In a clinical history, it was 
recorded that the veteran had experienced a few months of 
progressive left-sided clumsiness and had increasing 
difficulty with concentration and personality changes.

The appellant submitted her formal appeal to the Board in 
March 1999.  She asserted that the veteran's death from a 
brain tumor was caused by his exposure to herbicide agents in 
Vietnam.  She stated that studies had shown a link between 
the use of herbicides and the development of brain tumors.

II.  Legal Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If she has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim for service connection for the cause of the veteran's 
death is not well-grounded.  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).


In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran who served in the Republic of Vietnam from January 
9, 1962 to May 7, 1975, and develops a disease listed under 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to herbicide agents during such service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. § 3.307(a)(6) (1999).  


Diseases associated with exposure to certain herbicide agents 
include Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, prostate cancer, certain respiratory cancers, and 
certain soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1999).


The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also, 61 Fed.Reg. 41442-41449 and 57586-
57589 (1996).

The United States Court of Appeals for Veterans Claims has 
held that both service in the Republic of Vietnam during the 
time period referenced above at 38 C.F.R. § 3.307(a)(6) and 
the documentation of one of the diseases listed at 38 C.F.R. 
§ 3.309(e) is required to establish entitlement to the 
inservice presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).


Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).


In regard to any claim that the veteran's fatal brain tumor 
was present during service or within one year of service, the 
Board notes that service medical records are negative for any 
malignancies.  Indeed, clinical records demonstrating the 
presence of a fatal brain tumor, classified as glioblastoma 
multiforme, were first recorded almost 30 years after the 
veteran had completed military service.  Accordingly, the 
Board concludes that there is no competent evidence of record 
that the veteran had a brain tumor in service, or within one 
year of service, or that his brain tumor was otherwise 
attributable to service on either a direct or presumptive 
basis.  

In regard to the appellant's claim relating the veteran's 
fatal tumor to Agent Orange exposure, the record discloses 
that the veteran served in Vietnam; however, he did not 
develop any of the diseases associated with exposure to 
herbicide agents.  The fatal brain tumor, classified as 
glioblastoma multiforme, is not one of the conditions listed 
above at 38 C.F.R. § 3.309(e).  Therefore, during his 
lifetime, he was not entitled to a presumption of herbicide 
exposure.  Since he was not entitled to the presumption of 
herbicide exposure, the Board must then determine whether the 
evidence in this case supports a determination that the 
veteran was, in fact, exposed to herbicide agents.  


Having reviewed the record, the Board determines that the 
veteran was not exposed to herbicides in Vietnam.  In 
reaching that determination, the Board has taken note of the 
discrepancy between different copies of the veteran's DD  
214.  One copy of the DD Form 214 lists only noncombat 
citations, while another copy lists two additional citations, 
one of which is the Air Medal, a combat citation.  The 
additional citations appear in a type size which differs from 
the type size which appears in the rest of the document.  The 
discrepancy arouses the Board's suspicion as to whether the 
last two citations were actually listed when the DD 214 was 
first prepared.  Additionally, throughout the veteran's tour 
of duty in Vietnam, his MOS was that of coronet/trumpet 
player.  The Board believes that the veteran, in his military 
capacity as a musician, was not likely to have spent any time 
in the field in Vietnam.  In view of the nature of veteran's 
duties in Vietnam and of the discrepancy in the appearance of 
his DD 214's, the Board believes that he was not exposed to 
Agent Orange while in Vietnam.  In any event, even assuming 
that the veteran was exposed to herbicide agents in Vietnam, 
it nevertheless remains that there is no medical opinion of 
record linking fatal glioblastoma multiforme to inservice 
Agent Orange exposure.

In order for a claim to be well-grounded, all three 
requirements of Caluza must be satisfied.  Here, the first 
Caluza requirement is satisfied since there is competent 
medical evidence of current disability; in this instance, the 
fatal brain tumor which produced death.  However, the second 
Caluza requirement is not satisfied since there is no medical 
evidence demonstrating the presence of a brain tumor during 
service.  Given the facts of this case, lay evidence would 
not be sufficient to satisfy the service incurrence element 
of Caluza; in any event, the appellant, a lay person, has not 
alleged that a brain tumor was actually present while the 
veteran was in service.  Finally, the third Caluza 
requirement, that there be a nexus between the fatal brain 
tumor and service or between the fatal brain tumor and Agent 
Orange exposure, is also not satisfied.  Specifically, there 
is no competent evidence in the form of a medical opinion 
linking glioblastoma multiforme to either service or to Agent 
Orange exposure.


Although the appellant has referred to studies reportedly 
linking brain tumors to Agent Orange exposure, she has 
provided none for the record.  At bottom, her unsupported 
assertion is the only evidence linking the veteran's fatal 
brain tumor to Agent Orange exposure.  She has provided no 
medical opinion linking glioblastoma multiforme to Agent 
Orange exposure.  Her assertion amounts to an opinion about 
the etiology of the disorder which resulted in the veteran's 
death.  As a lay person, she is not competent to offer an 
opinion about a matter of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that her claim is plausible.  As such evidence has 
not been presented, the claim for service connection for the 
cause of the veteran's death is not well-grounded.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals
 


